Title: From George Washington to Brigadier General Lachlan McIntosh, 5 March 1779
From: Washington, George
To: McIntosh, Lachlan


Dear Sir
Head Quarters Middle Brook 5th March 1779
The prest of Congress a few days ago transmitted me a Resolve, of which the inclosed, is Copy by which they have directed me to appoint an Officer to succeed you in the command to the Westward, you having requested to be releived from that duty—I have in obedience thereto directed Colo. Brodhead to take the command, and have desired him to make application to you for a communication of all matters respecting the department, and particularly of the Steps and measures which you may have taken in consequence of my letters of the 31st January and 15th February last. I have inclosed Copies of those letters which you will be pleased to deliver to Colo. Broadhead, with that directed to him—Should he not be at Fort Pitt when this reaches you, you are to forward the letter to him wherever he may be by a special and trusty messenger, as not a moments time is to be lost. Should he be absent I shall depend upon your going on with the preparations and making the enquiries pointed out in my letters untill the time that you give up the command to him. After that is done I shall be happy to see you as soon as convenient at Head Quarters. I am with great Regard Dear Sir Yr &c.